Citation Nr: 0613121
Decision Date: 05/05/06	Archive Date: 06/16/06

DOCKET NO. 04-09 220                        DATE MAY 05 2006


	On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana 

THE ISSUES

1. Service connection for bilateral hearing loss.

2. Service connection for tinnitus.

REPRESENTATION

Veteran represented by:

Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel



INTRODUCTION

The veteran had active service from March 1967 to February 1969. The record also indicates that the veteran had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board)on appeal from an August 2003 RO decision that denied the benefits sought on appeal.

FINDINGS OF FACT

1. Bilateral hearing loss is not related to active service.

2. Tinnitus is not related to active service.

CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2005).

2. Tinnitus was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for hearing loss and tinnitus. In the interest of clarity, the Board will initially discuss whether these issues have been properly developed for appellate purposes. The Board will then address the merits of the claims, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

- 2



I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,
114 Stat. 2096 (2000) was signed into law in November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126. Regulations implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326. The liberalizing provisions of the VCAA and the implementing regulations are applicable to the present appeal.

The VCAA and the implementing regulations essentially eliminate the threshold requirement that a claimant submit evidence of a well-grounded claim; they provide instead that VA will assist a claimant in obtaining evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify a claimant and the claimant's representative, if any, of any information, including any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim. As part of this notice, VA is to specifically inform the claimant and the representative, if any, of which portion, if any, of the necessary evidence must be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. In addition, VA is required to notify the claimant to submit any pertinent evidence in his possession.

The record reflects that, with respect to the claims seeking service connection, VA has notified the appellant of the evidence and information needed to substantiate the current claims, the information he should provide to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence and information on his behalf, and the evidence that the appellant should submit if he did not desire VA to obtain the evidence on his behalf. See, e.g., the letter addressed to the appellant by VA dated in April 2003 and March 2004. Moreover, since the veteran was informed of the evidence that would be pertinent to his claims and requested to submit such evidence or provide the information necessary to enable the RO to obtain such evidence, the Board believes that the veteran was on notice of the fact that he should submit any pertinent evidence in his possession. Therefore, to this extent, the Board is satisfied that VA has complied with the

- 3 



notification requirements of the VCAA and the implementing regulations. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 021506, which held that the VCAA notice requirements of38 U.S.C.A. § 5l03(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present appeal, the VCAA notice to the veteran did not include the type of evidence necessary to establish a disability rating or effective date for the disability on appeal. Despite the inadequate notice, the Board finds no prejudice to the veteran in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby). As the Board concludes below that the preponderance of the evidence is against the veteran's claims for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

Moreover, the appellant has been accorded an official VA audiometric examination in connection with the current claims, and other medical records identified by the appellant have been obtained and reviewed. Neither the appellant nor his representative has identified any additional evidence or information which could be obtained to substantiate the present claims, and the Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

- 4



The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall. . . take due account of the rule of prejudicial error")." Id. at 121.

In the present case, the relevant issue was initially adjudicated by the RO in an August 2003 decision. VCAA letters were issued in April 2003 and March 2004 before and after the RO's August 2003 decision. Subsequently, additional evidentiary development was accomplished in accordance with the VCAA, and the claim was last adjudicated in a January 2004 statement of the case (SOC). There is no indication or reason to believe that that the ultimate decision of the originating agency on the merits of this claim would have been different had initial adjudication been preceded by complete VCAA notification and development. In sum, the Board is satisfied that VA has properly processed the claim following compliance with the notice requirements of the VCAA and the implementing regulations and Pelegrini. Any remaining procedural errors would constitute harmless error. Therefore, in the Board's opinion, there is no prejudice to the veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the veteran's claim.

II. The Merits of the Claims for Service Connection

In April 2003, the veteran claimed service connection for hearing loss and for tinnitus. He contends that noise exposure while inservice, including from helicopters in Vietnam and from artillery fire while in the National Guard, damaged

- 5 



his ears and led to hearing loss and tinnitus. For the reasons set forth below, the Board disagrees with the veteran's claims.

. Service connection for VA compensation purposes will be granted for a disability resulting. from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Generally, to establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of inservice incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. Pond v. West, 12 Vet. App. 341, 346 (1999).

In assessing the veteran's service connection claim for bilateral hearing loss, the Board must first determine whether the veteran has a hearing disability under VA regulations. Hearing disabilities are determined for VA purposes using criteria provided under 38 C.F.R. § 3.385 (2005). Thereunder, a hearing disability will be determined where any of the following threshold measures has been found: where the auditory threshold in any of the frequencies 500, 1000,2000,3000, or 4000 Hertz is 40 decibels or greater; where the auditory threshold for at least three of the frequencies is 26 decibels or greater; or where speech recognition scores using the Maryland CNC Test are less than 94 percent. ld.

In this matter, the Board finds that the veteran does have current bilateral hearing loss and tinnitus. A VA audiology examination dated in June 2003 shows speech recognition scores below 94 percent for both ears, and found moderate tinnitus. 38 C.F.R. § 3.385. As such, the first element of Pond is satisfied for the hearing loss and tinnitus service connection claims. Pond, 12 Vet. App. at 346.

As to the second element of Pond, the record contains no medical evidence supporting the veteran's claims that he incurred his disorders during service. The record shows that the veteran did not engage in combat. In this regard, there is no evidence that the veteran received any combat decorations. His discharge record shows that his military occupational specialty was that of a cook. Service medical

- 6 



records are negative for any complaints, treatment or diagnoses related to the veteran's hearing or his ears. The veteran's separation reports of medical examination and history are negative for any problems associated with the veteran's hearing or his ears. Reports of medical examination and history - conducted pursuant to the veteran's duties in the National Guard through the 1970s and 1980s - are negative for problems related to his hearing or his ears. The veteran did not claim service connection for his tinnitus and his hearing disability until April 2003, over 34 years following service. And the earliest medical evidence of a hearing disability is the June 2003 VA examination report, dated over 34 years after service. In sum, the record contains no medical evidence of an inservice incurrence of an ear or hearing injury or disease, or of a continuity of symptomatology indicative of an ear problem following service. 38 C.F.R. 3.303(b); Pond, 12 Vet. App. at 346.

As to the third element of Pond, the Board finds the record lacking in medical evidence of a nexus between the current hearing disorders and an inservice disease or injury. Pond, 12 Vet. App. at 346. In fact, the June 2003 examiner stated that it was unlikely that hearing loss and tinnitus related to military service. See Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (service connection may be granted on the basis of a post-service initial diagnosis of a disease, where medical evidence relates the current disability to the period of service). Notably, the June 2003 examiner essentially indicated that while the veteran did indeed have some noise exposure while serving as a cook, the normal entrance and separation examinations were more probative as to whether any current hearing loss was related to service.

The Board has reviewed and considered the lay statement of record, to include a statement from C.M., and the veteran's statements, which contend that the veteran's service relates to his current disorders. But, as statements offered by laypersons without medical expertise or training, the statements alone are insufficient to prove the veteran's claims. See Grottveit v. Brown, 5 Vet. App. 91,93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (laypersons are not competent to render medical opinions as to etiology or diagnosis).

- 7



As the preponderance of the evidence is against the veteran's claims, the benefit-ofthe-doubt rule does not apply, and the claims must be denied. 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


	K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

- 8 




